Title: To Thomas Jefferson from Albert Gallatin, 25 October 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Oct. 25. 1806
                        
                        I this moment receive your note. Finding myself worse yesterday I had concluded to nurse my cold to day &
                            did not go to the office: and now Mrs. G. is gone with the carriage, & I have no means of going.
                        I do not know the news of last mail, the fortunate arrival of Capn. Lewis at S. Louis excepted. If you select
                            him for Governor, ought not provision to be made for the contingency of his leaving that place for Washington before the
                            arrival of a commission? and does not that render the appointment of a Secretary who may govern in the interim still
                            more important? This is the only idea which that point suggests to me.
                        As to N. Orleans, if you will permit that the cutter Dolly be fitted out, she may be sent to N.O. with 70
                            men; sixty of whom may there if necessary be transferred to the gun-boats. That will by so much diminish the navy expense
                            as the gun-boats may be sent out with a less complement of men.
                        Respectfully
                        
                            Albert Gallatin
                            
                        
                    